DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 4/27/2021 have been accepted. Claims 1-9 are still pending. Claims 1, 4, 8, and 9 are amended. Applicant’s amendments to the title have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/10/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical calculations (specifically the FDTD method of calculating electromagnetic fields). This judicial exception is not integrated into a practical application because the calculations are merely being performed and the results stored in memory. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the independent claims (1, 8, and 9) are generic computer elements (a processor, a memory, and a cache memory). The process that is described is the standard process for performing the FDTD method on a computer (See reference [1] in the Conclusion section for the original paper describing the method when it was first developed in 1966, and references [2]-[7] 
Simply performing a higher dimensional method and stating another iteration in the calculations as well as the general caching of the data needed for the calculation is not enough to show significantly more and the argument a cache is being used to gain the benefits of using a cache does not mean an improvement is presented. There is nothing in the claims that shows any improvement over generic caching. Such things that could do this would be showing a particular prefetching method, storage optimization, or replacement/eviction method that is being used to optimize the use of the cache while the calculations are being done to help speed up the process. As of now there is nothing beyond a generic cache being used like a generic cache. Since all that is happening is that a generic computer is being used to carry out the functions of a mathematical calculation, there is nothing significantly more being presented. This is particularly evident given 
Dependent claims 2 and 3 merely describe in more detail the FDTD method itself without any additional elements at all. 
Dependent claim 4 does describe a counter, plurality of processors, and a management array, but these are present in all computer implemented FDTD methods as they merely facilitate the computation. They are more or less specific pieces of the code and the necessary hardware required to implement the method: processors to carry out the computations, a counter to keep track of the cell that is currently being updated (see the programming loops displayed in the Demir reference for examples of a counter, particularly Listing 7 which shows the specific iteration that updates the cell components), and the array is simply the list where the values are stored in memory.
Dependent claims 5-7 also do not include significantly more. While these claims specify more specific types of hardware such as streaming processors as well as the use of parallel computing, this is just a higher level of generic hardware that is being specified to carry out the calculations (parallel computing has existed since the 1950s and streaming processors covers a large class of processors that help perform parallel computing for various tasks. Reference [5] gives an example of this for GPUs with the CUDA (Compute Unified Device Architecture) setup that NVIDIA developed, which has also been in existence and used for simulation for over a decade. Published in 2008 it is a more recent reference but is still a decade older than the instant applications priority date).  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demir et al. CUDA-OpenGL interoperability to visualize electromagnetic fields calculated by FDTD. ACES Journal-Applied Computational Electromagnetics Society. Vol. 27, No. 2, Feb 2012 (hereafter referred to as Demir).
Regarding claim 1, Demir teaches an information processing apparatus that performs a process of an N-dimensional FDTD method, the information processing apparatus comprising: a memory configured to store a plurality of electric field component including a first electric field component and a second electric field component and a plurality of magnetic field component including a first magnetic field component and second magnetic component, and to have first access speed and first capacity, a cache memory configured to have a second access speed that higher than the first access speed, and have a second capacity that is smaller than the first capacity, and a processor coupled to the memory and cache memory (pg. 212, Section III. Performance of CUDA-OpenGL Interoperability, describes the hardware used for running the calculations. This states that the GPU is an NVIDIA Tesla C1060, which is a CUDA supporting GPU with would have a global memory and caches for the processors, more extensive detail of which can be found in Reference [5]. It is also inherent that the caches would be smaller and faster as that is standard procedure for cache implementation as the cache is utilized to hold certain data for quicker access. Pg. 211, Section II, B subsection Copy FDTD Arrays to GPU Memory, explicitly mentions the memory components), and configured to: cache the first electric field component, the first magnetic field component, and the second magnetic component in the cache memory, by reading the first electric field component, the first magnetic field component, and the second magnetic component from the memory (Pg. 212, Section II, C Field calculations using CUDA and visualizations of fields, shows that the system uses a CUDA GPU to carry out the calculations of the fields. While not explicitly stated that the values are cached, the process carried out by the CUDA GPU when performing the calculations will involve the values in question being cached (read from the memory where they are stored into the cache) while they are being used making this step inherent to the process, see reference [5]), update the first electric field component and the first magnetic field component of a cell in a +1 direction of a predetermined coordinate of an N-dimension, update the first electric field component in the cache memory to the updated first electric field component, update the first magnetic field component in the cache memory to the updated first magnetic field component by referring to the updated first electric field component in the cache memory, update the first electric field component and to the updated first magnetic field component stored in the cache memory; 3PATENTFujitsu Reference No.: 17-02259 Application Serial No.: 16/366,459 after updating the first electric field component and the first magnetic field component in the memory to the updated first electric field component and the updated first magnetic field component, cache the second electric field component and a third electric field component in the cache memory by reading the second electric field component and the third electric field component from the memory; update the second electric field component in the cache memory of the cell of the predetermined coordinate using the updated first electric field component, the second electric field component and the third magnetic field component stored in the cache memory; update the second magnetic field component in the cache memory of the cell of the predetermined coordinate by referring to the updated first electric field component and the updated second electric field component in the cache memory; and update the second electric field component and the second magnetic field component in the memory to the updated second electric field component and to the updated second magnetic field component stored in the cache memory (Pg. 212, Section II, C Field calculations using CUDA and visualizations of fields, describes the process of updating the values of the electric and magnetic fields by iteratively (in a+1 direction) going through each cell and then storing the values in the cache memory of both the CPU and GPU. It should be noted that the updating of a cell in the a+1 direction is an inherent part of the FDTD process, see reference [1] below at the beginning of the Conclusion section, which is the originally published paper on the method by Yee in 1966, as well as references [2]-[7] which also give summary or more in depth explanations on the FDTD process (as they all relate to running simulations of the process using varying hardware and are also applicable to the current claims, particularly reference [5]). Reference [5] also gives a more detailed breakdown of running the FDTD method with a CUDA supporting GPU in which the various components are read from the global memory into the processors’ caches for performing the calculation and also saved back to the global memory showing that the currently added limitations inherent to this process, particularly because it is a repeated process that is done until all cells are updated. The conclusion section of Demir also states that the process can be applied to a three dimensional FDTD process which would require the caching of the additional values that have been stated in the claims).
Regarding claim 2, Demir teaches all the limitations of claim 1. Demir further teaches wherein the processor is configured to: update the first electric field component of the cell of the predetermined coordinate, update the first magnetic field component of the cell of the predetermined coordinate using an electric field component after updating the cell of the predetermined coordinate and the cell in the +1 direction of the predetermined coordinate and a magnetic field component before updating the cell of the predetermined coordinate (Section II, C, as stated in the rejection to claim 1, this can be seen in Listing 7 on pg. 210 which shows the specific code used to update the field data. As stated previously, this is standard operating procedure for the FDTD method)
Regarding claim 3, Demir teaches all the limitations of claim 1. Demir further teaches wherein the processor is configured to update the cell in an order from a cell whose coordinate value in an area to be analyzed is a maximum value to a cell whose coordinate value is a minimum value (Section II, C and Listing 7, as stated in the rejection to claim 2, the maximum and minimum value are just the starting and stopping points of the iteration through all the cells to be updated).
Regarding claim 4, Demir teaches all the limitations of claim 1. Demir further teaches  a plurality of the processors (pg. 212-213, Section III, as stated in the rejection to claim 1, describes the hardware used which includes a GPU that is used to perform the calculations which includes 240 streaming processor cores), a counter that stores a counter value and specifies the cell to be updated by the plurality of the processors using the counter value (Listing 7, shows the counter ci which is used to iterate through the cells when updating the values), and a management array that manages an update state of the cell (Section II, B subsection Copy FDTD Arrays to GPU Memory, discusses the various arrays that are used for the calculations and updated values (field arrays and coefficient arrays)), wherein each of the plurality of the processors is configured to: determine the cell to be updated based on the counter value (Listing 7, as stated previously), and store an update result of a determined cell in the management array (Section II, B and C, as stated in the rejection to claim 1).
Regarding claim 5, Demir teaches all the limitations of claim 4. Demir further teaches wherein each of the plurality of the processors is a block corresponding to (Section III, states that CUDA-OpenGL is being used with an NVIDIA GPU which contains streaming processors as well as a cache memory that is shared amongst the processors. See reference [5] Balevic, Section 4, which gives an overview of CUDA-compatible GPUs, their architecture and how they work).
Regarding claim 6, Demir teaches all the limitations of claim 5. Demir further teaches wherein the counter and the management array are arranged in a global memory accessible from a plurality of blocks (Section II, B and C, as stated in the rejection to claim 1, the data is moved over to the global memory of the GPU and that is where it is used by the processors of the GPU as they are what conduct the calculations).
Regarding claim 7, Demir teaches all the limitations of claim 5. Demir further teaches wherein the block corresponds to an area including a plurality of cells, and the cell is updated by performing a parallel process by a plurality of threads in the area (Listing 7, shows that threads are used for computation when updating the field components of each cell. Pg. 211, Section II, B states that parallel processing is done and in Section I. Introduction it is stated throughout that the reason for using CUDA was the parallel processing component that it allows for computation. This can also be seen and explained in reference [5]).
Regarding claim 8, claim 8 is the method claim associated with claim 1. Since Demir teaches all the limitations of claim 1, it also teaches all the limitations of claim 8; therefore the rejection to claim 1 also applies to claim 8.
Regarding claim 9, claim 9 is the computer readable medium claim associated with claim 1. Since Demir teaches all the limitations of claim 1, it also teaches all the limitations of claim 9; therefore the rejection to claim 1 also applies to claim 9.
	
Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. The applicant states that Demir does not teach the amended limitations of the claims. The examiner respectfully disagrees. As stated in the rejection to claim 1, pg. 212, Section II, C Field calculations using CUDA and visualizations of fields, describes the process of updating the values of the electric and magnetic fields by iteratively (in a+1 direction) going through each cell and then storing the values in the cache memory of both the CPU and GPU. It should be noted that the updating of a cell in the a+1 direction is an inherent part of the FDTD process, see reference [1] below at the beginning of the Conclusion section, which is the originally published paper on the method by Yee in 1966, as well as references [2]-[7] which also give summary or more in depth explanations on the FDTD process (as they all relate to running simulations of the process using varying hardware and are also applicable to the current claims, particularly reference [5]). Reference [5] also gives a more detailed breakdown of running the FDTD method with a CUDA supporting GPU in which the various components are read from the global memory into the processors’ caches for performing the calculation and also saved back to the global memory showing that the currently added limitations inherent to this process, particularly .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yee, Numerical Solution of Initial Boundary Value Problems Involving Maxwell's Equations in Isotropic Media. IEEE Transactions on antennas and propagation, 1966.
Lauer et al. XPU Technology for Fast and Efficient FDTD Simulations using Modern CPUs Cache Memory Bandwidth. In2015 9th European Conference on Antennas and Propagation (EuCAP). pp 1-4. April 2015
Oguni et al. Estimation of parallel FDTD-based electromagnetic field solver on PC cluster with multi-core CPUs. In2008 Electrical Design of Advanced Packaging and Systems Symposium. pp 159-162. Dec 2008
The Finite-Difference Time-Domain Method (FDTD), ECE University of Utah, 2014
Balevic et al. Accelerating Simulations of Light Scattering Based on Finite-Difference Time-Domain Method with General Purpose GPUs. In2008 11th IEEE International Conference on Computational Science and Engineering. pp 327-334. July 2008
Okoniewski et al., US PGPub 2004/0225483
Humphrey et al., US PGPub 2005/0120178

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132